UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 12-1828


BARTOLA J. PACETTI,

                  Plaintiff - Appellant,

           v.

MARK S. MILLARD, Judge; ALAN CARLSON; STATE OF CALIFORNIA
OFFICE OF ATTORNEY GENERAL,

                  Defendants – Appellees,

     and

MICHAEL   J.   ASTRUE,  Commissioner    of         Social    Security
Administration; MARY HOLT; KATHY RICCI,

                  Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:11-cv-01293-LO-TCB)


Submitted:      November 9, 2012              Decided:   November 19, 2012


Before DAVIS, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bartola   J. Pacetti,  Appellant Pro  Se.    Nicholas  Foris
Simopoulos, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia; Julia Bougie Judkins, BANCROFT, MCGAVIN,
HORVATH & JUDKINS, PC, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Bartola J. Pacetti appeals the district court’s orders

granting the Appellees’ motions to dismiss the claims against

them in his civil action. *         We have reviewed the record and find

no reversible error.            Accordingly, although we grant leave to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.          See Pacetti v. Millard, No. 1:11-cv-01293-

LO-TCB (E.D. Va. May 3, 2012 & filed Apr. 17, 2012, entered

Apr. 18,    2012).      We     dispense    with   oral   argument   because     the

facts    and    legal   contentions       are   adequately   presented     in   the

materials      before   this    court     and   argument   would    not   aid   the

decisional process.



                                                                          AFFIRMED




     *
       Although this appeal was interlocutory when the notice of
appeal was filed, we have jurisdiction over the appeal because
the district court has since entered final judgment. See In re
Bryson, 406 F.3d 284, 289 (4th Cir. 2005); Equip. Fin. Grp.,
Inc. v. Traverse Computer Brokers, 973 F.2d 345, 347-48 (4th
Cir. 1992).



                                           3